Citation Nr: 0205782	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-19 504A	)	DATE
	)
	)


THE ISSUE

Whether a March 1990 Board of Veterans' Appeals decision that 
assigned a 30 percent evaluation for post-traumatic stress 
disorder contained clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on original motion by the veteran alleging clear and 
unmistakable error in a decision by the Board issued in March 
1990.

The Board previously denied the veteran's motion in a January 
2000 decision and the veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court, in a June 
2001 Memorandum Decision, vacated and remanded the Board's 
January 2000 decision.  The Court granted the Joint Motion 
for Remand that found that remand was necessary due to 
inadequate reasons and bases of the Board's decision, and due 
to the Court's decision in Holliday v. Principi, 14 Vet. App. 
280 (2001).


FINDINGS OF FACT

1.  In a March 1990 Board decision, the Board found that an 
increased evaluation to 30 percent, but no more than 30 
percent, was warranted for the veteran's service-connected 
post-traumatic stress disorder (PTSD).

2.  The March 1990 Board decision was reasonably supported by 
the evidence of record and is not shown to have been clearly 
and unmistakably erroneous, either in fact or law.



CONCLUSION OF LAW

The March 1990 Board decision that assigned a 30 percent 
evaluation to the veteran's service-connected PTSD was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. §§ 20.1400, 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), effective November 9, 2000, 
was signed into law, and regulations to implement the 
provisions of the new law were also passed, generally 
effective as of the same date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law, in part, 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim.  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001), that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits.  However, since 
that time, the Court has held that the duty to notify and 
duty to assist provisions of the VCAA do not apply to motions 
for clear and unmistakable error in previous Board decisions.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  The Court 
reasoned that the VCAA is inapplicable because such claims 
must be adjudicated based upon the facts and evidence before 
the Board at the time of the decision in question.  
Accordingly, the Board will proceed with review of the merits 
of the veteran's claim. 

The veteran has argued that the March 1990 Board decision 
contained clear and unmistakable error because it failed to 
address whether his substance abuse was secondary to his 
service-connected PTSD.  The veteran also claims that he was 
unemployable at that time and that he met the criteria for a 
100 percent evaluation.  

Under 38 U.S.C. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of clear and unmistakable error.  A claim requesting 
review under this statute may be filed at any time after the 
underlying decision is made.  Pursuant to an opinion of the 
VA General Counsel, the Board's authority applies to any 
claim pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See VAOPGCPREC 1-98; 38 C.F.R. 
§ 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  A 
request for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

In the implementing regulation, clear and unmistakable error 
is defined as a very specific and rare kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error are (1) Changed diagnosis where a new medical diagnosis 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) The VA's failure to fulfill the duty to assist, 
and (3) A disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  Clear and unmistakable 
error also does not include the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the relevant evidence before the Board at the 
time of the March 1990 decision included VA and private 
medical records dated through 1989, personal hearing 
testimony presented in July 1989, and numerous statements 
from the veteran.  Records from Miami Valley Hospital show 
that the veteran was intoxicated upon admission in June 1984.  
He was discharged the following month and diagnosed with 
alcohol and drug dependency.

VA clinical records in July 1985 assessed the veteran with 
alcoholism, and reported that the veteran associated his 
drinking with "delayed stress" problems.  A March 1986 VA 
hospital admission diagnosed the veteran with mixed substance 
abuse, alcohol, cocaine, and marijuana.  In May 1986, the 
veteran was hospitalized for detoxification.  He reported 
that he had been drinking since age 15.  He was diagnosed 
with alcohol dependence and adjustment disorder with 
depressed mood.  In June 1986, the veteran was readmitted for 
alcohol intoxication. 

A July 1987 inpatient report diagnosed the veteran with 
atypical depression and PTSD.  In October 1987, he complained 
that he felt irritable and nervous, and that he did not sleep 
well.  He reported that he participated in group therapy and 
recreational activities.  He admitted to the use of cannabis.  
The following month, the veteran stated that his symptoms had 
improved and it was observed that he was functioning 
adequately.  In December 1987, it was noted that he had 
participated well in a PTSD group. 

A June 1988 private psychological evaluation diagnosed the 
veteran with mixed substance abuse, PTSD, and mixed 
personality disorder.  The examiner found that the veteran 
could not handle the stress of a job.  A June 1988 private 
psychiatric examination diagnosed the veteran with PTSD, 
alcohol abuse, and mixed substance abuse.  The examiner 
opined that the veteran was unable to engage in substantial 
gainful employment due to these three impairments.

At a VA examination in July 1988, the veteran reported past 
drug and alcohol dependence, being hospitalized yearly since 
1974.  The examiner found that the veteran presented with 
symptoms of PTSD and that he was severely impaired.  During 
another VA examination in July 1988, the veteran reported 
several PTSD symptoms.  He had not worked since 1984 and 
reported that he lost his job due to chemical dependency and 
absenteeism.  He claimed that he tried to cover up his PTSD 
with drug and alcohol abuse.  He was diagnosed with PTSD, 
moderate impairment. 

The veteran was admitted to the VA hospital in December 1988 
with alcohol intoxication.  He was diagnosed with alcohol and 
substance abuse dependency, and history of PTSD.  The veteran 
appeared at a personal hearing before the RO in July 1989.  
He testified that he had held many jobs since service and 
that he no longer trusted people and was socially isolated.  
He used medication for nervousness and depression.  He lived 
with his parents and had close relationships with a son and a 
friend.  He attended a PTSD group and individual therapy.  He 
believed that his PTSD caused him to be unable to remain 
employed or married.

In May 1989, the veteran underwent a psychiatric evaluation 
in conjunction with his claim for Social Security benefits.  
The examiner found that the veteran was totally disabled due 
to PTSD and alcohol and drug abuse secondary to PTSD.  

The Board finds that the March 1990 decision of the Board 
addressed all of the aforementioned evidence.  The March 1990 
Board decision discussed all examination findings at length 
and then determined that the available medical records failed 
to show more than definite impairment relating to PTSD.  The 
Board decision also discussed findings relevant to 
employability that were noted by both the private and VA 
physicians.  In short, the Board considered all relevant 
evidence included in the record.

By alleging that the Board should have assigned an evaluation 
in excess of 30 percent, the veteran is essentially arguing 
that the Board failed to properly weigh the evidence.  The 
veteran has alleged that the March 1990 decision was the 
product of error essentially because the decision failed to 
fully consider all the evidence, which the veteran claimed 
demonstrated unemployability related to PTSD.  However, this 
argument represents a clear example of disagreement as to how 
the evidence was interpreted and evaluated and as such cannot 
constitute a basis for a finding of clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(d)(3).

In its March 1990 decision, the Board further explained that 
it was attributing a portion of the veteran's symptoms to 
nonservice-connected substance abuse.  The Board found that 
the issue of a connection between the veteran's PTSD and 
substance abuse had not been developed for appellate review, 
and that the effects of substance abuse could not be 
considered for rating purposes.  The Board clarified that 
"Service connection is not in effect for substance abuse, 
which is clearly the major factor in the veteran's disability 
picture." 

While the law concerning service connection for drug and 
alcohol abuse has changed extensively since the March 1990 
Board decision, the Board emphasizes that a review for clear 
and unmistakable error must be based on the record and the 
law that existed when that decision was made.  The Board 
further notes that the March 1990 Board decision merely found 
that service connection for substance abuse was not in 
effect; therefore, it could not be a basis for an increased 
disability rating.

Finally, the veteran has argued that the March 1990 Board 
decision did not consider all applicable regulatory criteria 
to determine whether an evaluation in excess of 30 percent 
for PTSD was warranted.  Such action, it is alleged, 
essentially constitutes a failure to apply regulatory 
provisions extant at the time.  See 38 C.F.R. § 20.1403.  For 
the following reasons, the Board disagrees.

At the time of the March 1990 decision, the appropriate 
regulatory criteria for evaluation of service-connected PTSD 
was found at 38 C.F.R. § 4.132, Diagnostic Code 9411 (1989).  
In its decision, the Board set forth the criteria required 
for 10 percent and 30 percent evaluations under Diagnostic 
Code 9411.  To meet the criteria for a 30 percent evaluation, 
definite social and industrial impairment were required.  

In finding that a 30 percent rating was warranted, the Board 
explained that the veteran's disability picture, as it 
related to PTSD and exclusive of substance abuse issues, 
approximated a 30 percent rating.  The Board observed that 
PTSD-related symptoms such as anger, paranoia, and isolation 
made it difficult for the veteran to enter into meaningful 
personal relationships or to secure and retain gainful 
employment.  In the findings of fact, the Board indicated 
that the veteran's PTSD symptoms resulted in no more than 
definite social and industrial impairment.

The Board concludes that the March 1990 Board decision did 
not contain misapplication of statutory or regulatory 
provisions extant at the time.  The 1990 decision reflects 
that the Board considered and rejected an evaluation in 
excess of 30 percent.  The Board finds the aforementioned 
finding of fact to be adequate evidence of such 
consideration.  Moreover, the March 1990 decision found that 
the veteran's PTSD approximated a 30 percent rating, which is 
further indication that other criteria were considered.  In 
addition, the Board finds that the mere failure to recite of 
all of the relevant criteria would not be tantamount to an 
error that, had it not been made, would have manifestly 
changed the outcome of the claim.  See 38 C.F.R. § 20.1403 
(c). 

Subsequent to the March 1990 Board decision, the Court has 
changed the manner in which PTSD claims must be evaluated.  
In addition, regulatory criteria have changed.  However, by 
its regulatory definition, clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  The 
March 1990 Board decision was, therefore, consistent with and 
supported by the law then applicable for determining the 
degree of impairment caused by the service-connected PTSD. 

Upon a review of the law and record before the Board at the 
time of the March 1990 decision, the Board concludes that the 
correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time.  Accordingly, the Board decision of March 
1990 was not clearly and unmistakably erroneous and the 
veteran's motion must be denied.



ORDER

The motion for revision of the March 1990 Board decision on 
the grounds of clear and unmistakable error is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



